Citation Nr: 1329598	
Decision Date: 09/16/13    Archive Date: 09/20/13

DOCKET NO.  09-39 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for sleep apnea.


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel











INTRODUCTION

The Veteran served on active duty in the Army National Guard 
from January 1967 to May 1967 and from October 1990 to May 
1991.  See DD Form 214s.  He also had periods of training 
both before and after those periods of active duty.  See 
Veteran's personnel file. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2008 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee, which denied the claim. 

The Board notes that the Veteran initially requested a 
hearing at a local VA office before a member of the Board.  
See October 2009 VA Form 9.  This request was subsequently 
withdrawn in July 2010, prior to certification of his claim 
to the Board.  

In March 2011, the Board remanded this matter for additional 
development.


FINDING OF FACT

The only medical opinion evidence relates the onset of the 
Veteran's sleep apnea to active service or in the 
alternative as aggravated by his periods of active duty for 
training (ACDUTRA); there is no contrary medical evidence of 
record. 


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the 
criteria for service connection for his sleep apnea have 
been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002 
& Supp. 2012); 38 C.F.R. §§ 3.6, 3.159, 3.102, 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 
5126 (West 2002 & Supp. 2012) includes enhanced duties to 
notify and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

Given the favorable disposition of the Veteran's claim for 
service connection for sleep apnea, the Board finds that all 
notification and development action needed to fairly 
adjudicate this claim has been accomplished.

Analysis

The Veteran seeks entitlement to service connection for 
sleep apnea.  He contends that he was discharged because of 
this condition and that sleep apnea was incurred during his 
last period of active duty (April 1, 1991) and/or aggravated 
during subsequent periods of inactive duty for training 
(INACDUTRA) or active duty for training (ACDUTRA), including 
ACDUTRA "at Fort Ord, California for three weeks at NTC."  
See May 2008 VA Form 21-526; February 2009 NOD; October 2009 
VA Form 9.  
 
Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Service connection may be granted for 
a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred or aggravated in service.  38 C.F.R. § 3.303(d). 

Service connection can be established for disability due to 
disease or injury incurred or aggravated in the line of duty 
during a period of ACDUTRA. 38 U.S.C.A. §§ 101(2), (22), 
(24), 1110, 1131 (West 2002); 38 C.F.R. §§ 3.1(d), 3.6(a)-
(c), 3.303 (2012); Harris v. West, 13 Vet. App. 509, 511 
(2000); Paulson v. Brown, 7 Vet. App. 466 (1995).  ACDUTRA 
is, inter alia, full-time duty in the Armed Forces performed 
by Reserves for training purposes.  38 C.F.R. § 3.6(c)(1).

Service connection can also be established for disability 
due to injury, but not disease, incurred or aggravated in 
the line of duty during a period of INACDUTRA. 38 U.S.C.A. § 
101(2), (23), (24) (West 2002); 38 C.F.R. §§ 3.1(d), 3.6(a)-
(d). 

Presumptive periods generally do not apply to periods of 
ACDUTRA or INACDUTRA. 38 C.F.R. §§ 3.307, 3.309 (2012); 
Biggins v. Derwinski, 1 Vet. App. 474 (1991); Hines v. 
Principi, 18 Vet. App. 227 (2004); Mercado-Martinez v. West, 
11 Vet. App. 415 (1998); Paulson v. Brown, 7 Vet. App. 466 
(1995).

Injury is defined as harm resulting from some type of 
external trauma and disease is defined as harm resulting 
from some type of internal infection or degenerative 
process.  VAOPGCPREC 4-2002 (2002), 69 Fed. Reg. 25176 
(2004).

As sleep apnea is a disease, rather than an injury, the 
Board finds that the question of whether the Veteran was 
performing INACDUTRA at any point in time is immaterial as 
he can only be compensated for an injury incurred in the 
line of duty during a period of INACDUTRA.  However, as was 
noted above, the Veteran's personnel records reflect that 
with the exception of the period of 1995-1996, the Veteran 
participated in periods of ACDUTRA each year between 
September 1991 and March 2005. 

Review of the Veteran's service treatment records are devoid 
of reference to complaint of, or treatment for, any problems 
with sleep apnea during either period of active duty 
(January 1967 to May 1967; October 1990 to May 1991).   In 
an April 1991 self report of medical history, the Veteran 
stated that he was not in good health and noted he had a 
history of chronic or frequent colds, sinusitis, and 
dyspnea.  In a July 1996 personal medical history for 
cardiovascular risk assessment, the Veteran noted that he 
had dyspnea, pain in his chest, and palpitations when he 
exercised hard.  The service treatment records show that in 
December 1997, the Veteran was seen in the emergency room 
after falling asleep in his car when coming home from work.  
On follow-up later that same month, the Veteran stated that 
he snored loudly at night.  He also stated that he fell 
asleep daily especially when he got in the car or sat down 
to read a book.  The Veteran was diagnosed with obstructive 
sleep apnea on January 6, 1998, following a sleep study.  At 
that time, the Veteran provided a history of daytime 
hypersomnolence and episodes of falling asleep while 
driving.  It was noted in the sleep analysis that the 
Veteran had 53 apneic events associated with mild oxygen 
desaturations.  Most of those were obstructive hypopneas.  

The Veteran's service personnel records reveal that with the 
exception of the period of 1995-1996, the Veteran 
participated in periods of ACDUTRA as a member of the 
National Guard between September 1991 and March 2005.   An 
April 2004 initial medical review reflects that the Veteran 
had sleep apnea and was on a CPAP, found nondeployable and 
unfit.   A July 2005 memorandum noted that in April 2004, 
the Veteran was identified as having sleep apnea, but his 
unit failed to request a fitness for duty evaluation for the 
Veteran prior to being mobilized.   

He was subsequently determined to be unfit for 
duty/deployment due to his sleep apnea and the need for a 
CPAP machine and was ultimately transferred to the retired 
Reserve effective October 31, 2005.  See August 2005 record 
from the Departments of the Army and the Air Force; Request 
for Separation of Enlisted Soldier (Reserve).

A July 1974 private hospital record notes that the Veteran 
stated he was too sleepy during the day.  Objective findings 
were noted as "nothing."  

VA medical records dated from September 2004 to October 2008 
note that the Veteran had sleep apnea.  

In his May 2008 claim for VA disability benefits, the 
Veteran indicated that his sleep apnea began in April 1991.  

In his October 2009 substantive appeal, the Veteran stated 
that he had his problem with sleep apnea during his terms of 
enlistment.  He further stated that his sleep apnea should 
have been diagnosed during many physicals he had in service.  
He contends, essentially, that he had respiratory problems 
during service and that his sleep apnea was aggravated 
during active service and during periods of ACDUTRA.  

In April 2011 the Veteran underwent a VA respiratory disease 
examination.  The Veteran indicated that the date of onset 
of his sleep apnea was in 1972 and that it progressively 
worsened.  He was diagnosed with sleep apnea in 1998 after 
an automobile accident.  The VA examiner opined that it was 
at least as likely as not that the Veteran's sleep apnea had 
its onset during active service, or if not, was incurred or 
aggravated beyond its natural progress during any period of 
ACDUTRA between September 1991 and March 2005.  He noted 
that the Veteran was given a CPAP machine during service in 
2000.  The VA examiner further indicated that his opinion 
was provided after careful examination of the provided 
records and the Veteran, with relation to considered 
condition (s), and similar cases remarked in textbooks of 
medicine.  In May 2011, the VA examiner noted that he 
reviewed the Veteran's claims file, which had not been 
provided at the time of the actual examination, and 
thereafter made no changes to his prior opinion.  

In this case, the Board finds that the Veteran is competent 
and credible to report that his sleep apnea symptoms began 
in service.  Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (2006).  Moreover, the Board 
considers the statements of the Veteran be credible as they 
are facially plausible, internally consistent, and 
consistent with the other evidence of record.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).  Further, an April 2011 VA 
examiner opined that the Veteran's sleep apnea either had 
its onset in service or in the alternative, was aggravated 
by his periods of ACDUTRA.  In support of his opinion, he 
appeared to rely on the Veteran's reported history and a 
review of medical literature.  In addition, after reviewing 
the Veteran's claims file in May 2011, he made no changes to 
his opinion.  The Board points out that VA adjudicators are 
not free to ignore or disregard the medical conclusions of a 
VA physician, and are not permitted to substitute their own 
judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Significantly, moreover, there is no 
evidence to the contrary of the favorable April 2011 VA 
medical opinion.  VA should not seek an additional medical 
opinion where favorable evidence in the record is unrefuted.  
Mariano v. Principi, 17 Vet. App. 305 (2003).   Accordingly, 
by resolving all doubt in favor of the Veteran, the Board 
concludes that the criteria for service connection for sleep 
apnea are met.  38 U.S.C.A. § 5107(b); 38 CFR § 3.102. 


ORDER

Service connection for sleep apnea is granted.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


